      Case 4:11-cv-02565 Document 114 Filed on 05/24/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                               May 24, 2021
                             SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DONNA MENDEZ                     §
and                              §
SELINA RUSHING                   §
and                              §
STATE OF TEXAS, et al,           §
                                 §
        Plaintiffs,              §
VS.                              §                 CIVIL ACTION NO. 4:11-CV-02565
                                 §
DOCTORS HOSPITAL AT RENAISSANCE, §
LTD., et al,                     §
                                 §
        Defendants.              §

          ORDER GRANTING DEFENDANTS CHIESI USA, INC. AND
  EKR THERAPEUTICS LLC’S AGREED MOTION FOR EXTENSION OF TIME TO
                 RESPOND TO AMENDED COMPLAINT

       On May 21, 2021, defendants Chiesi USA, Inc. (“Chiesi”) and EKR Therapeutics LLC

(“EKR”), along with Relators, filed an agreed motion to extend the time to respond to Relators’

Amended Complaint up to and including June 8, 2021.

       Upon good cause shown, it is, therefore, ORDERED that the Agreed Motion for

Extension of Time to Respond to Amended Complaint is hereby GRANTED. Chiesi and EKR

have until and including June 8, 2021 to file a response to Relators’ Amended Complaint.

       It is so ORDERED.

       SIGNED on this 24th day of May, 2021.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
